                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:19-CV-063-MOC-DCK

               LEE JOHNSON,                                       )
                                                                  )
                                  Plaintiff,                      )
                                                                  )
                   v.                                             )     ORDER
                                                                  )
               EXPERIAN a/k/a EXPERIAN                            )
               INFORMATION SOLUTIONS, INC.;                       )
               EXPERIAN a/k/a EXPERIAN HOLDINGS,                  )
               INC.; EXPERIAN a/k/a EXPERIAN                      )
               NORTH AMERICA, INC.;                               )
                                                                  )
                                  Defendants.                     )
                                                                  )

                        THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

              Vice and Affidavit” (Document No. 13) filed by C. Randolph Emory, concerning William M.

              Kaludis on May 10, 2019. Mr. William M. Kaludis seeks to appear as counsel pro hac vice for

              Plaintiff, Lee Johnson. Upon review and consideration of the motion, which was accompanied by

              submission of the necessary fee and information, the Court will grant the motion.

                        IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

              For Admission Pro Hac Vice and Affidavit” (Document No. 13) is GRANTED. Mr. William M.

              Kaludis is hereby admitted pro hac vice to represent Plaintiff, Lee Johnson.

                        SO ORDERED.


Signed: May 13, 2019
